                                                                       THIS ORDER IS APPROVED.


                                                                       Dated: February 27, 2020



 1
 2
                                                                       Brenda Moody Whinery, Chief Bankruptcy Judge
 3                                                                     _________________________________

 4
 5
 6
 7                                   UNITED STATES BANKRUPTCY COURT

 8                                             DISTRICT OF ARIZONA

 9
           In re:                                            Chapter 7 Proceeding
10
           JEFFREY STANTON-JAMES JACOBS,                     Case No. 4:19-bk-13708-BMW
11
                                         Debtor.
12
13         RKGA, LLC an Arizona Limited Liability
           Company,
14                                                           RULING AND ORDER RE: MOTION
                                         Movant,             FOR RECONSIDERATION
15                                                           REGARDING ORDER TERMINATING
           v.                                                STAYS
16
           JEFFREY STANTON-JAMES JACOBS,
17         Debtor; STANLEY J. KARTCHNER,
           Trustee,
18
                                         Respondents.
19
20
21                  This matter came before the Court pursuant to the Motion for Reconsideration (Adv. Dkt.
22     30)1 and Amended Motion for Reconsideration (Adv. Dkt. 38) (collectively, the “Motion for
23     Reconsideration”) filed by Jeffrey Stanton-James Jacobs (the “Debtor”) on February 7, 2020 and
24     February 13, 2020, which motion was filed in adversary case Jeffrey Stanton-James Jacobs v.
25     Wells Fargo Home Mortgage, N.A. & Quality Loan Service Corporation (4:19-ap-00422-BMW).
26     In the Motion for Reconsideration, the Debtor asks, among other things, that the Court reconsider
27
       1
        References to “Adv. Dkt.” are references to the adversary docket in Jeffrey Stanton-James Jacobs v.
28     Wells Fargo Home Mortgage N.A. et al. (4:19-ap-00422-BMW).

     Case 4:19-bk-13708-BMW            Doc 72 Filed 02/27/20 Entered 02/27/20 15:39:16            Desc
                                       Main Document    Page 1 of 2
 1     the Order Terminating Stays (the “Stay Relief Order”) (Dkt. 31), which order the Debtor
 2     previously moved the Court to reconsider, and which request was denied. (Dkt. 69).
 3            In this second request, the Debtor has asserted no basis upon which the Court should
 4     reconsider its prior ruling. The Motion for Reconsideration merely asks the Court “not [to] lift
 5     the stay.” (Adv. Dkt. 38). The Court will not entertain the Debtor’s second request that the Court
 6     reconsider the Stay Relief Order.
 7            Wherefore, based upon the foregoing, upon consideration of the entire record, and for
 8     good cause shown;
 9            IT IS HEREBY ORDERED that the Debtor’s second request that the Court reconsider
10     the Stay Relief Order is denied.
11            DATED AND SIGNED ABOVE.
12
13
14     Notice to be sent through the
       Bankruptcy Noticing Center (“BNC”)
15     to the following:
16
       Jeffrey Stanton-James Jacobs
17     000 Lot 16 S Lakeside Ridge Lp
       Tucson, AZ 85730-2700
18
19
       Notice of Electronic Filing to be sent via email,
20     through the CM/ECF System, to the following registered users:
21
       Howard A. Chorost
22     Law Offices of Howard A. Chorost, P.C.
       Counsel for RKGA, LLC
23
24     Stanley J. Kartchner, Chapter 7 Trustee

25     U.S. Trustee, Office of the U.S. Trustee
26
27
28


     Case 4:19-bk-13708-BMW                         2
                                  Doc 72 Filed 02/27/20 Entered 02/27/20 15:39:16           Desc
                                  Main Document    Page 2 of 2
